        Case 1:20-cv-03018-RMP     ECF No. 1   filed 02/06/20   PageID.1 Page 1 of 4

1
2    Menke Jackson Beyer, LLP
3    807 North 39th Avenue
     Yakima, Washington 98902
4    (509) 575-0313
5    Attorneys for Defendants
6
7
                      UNITED STATES DISTRICT COURT
8
                 FOR THE EASTERN DISTRICT OF WASHINGTON
9
                                                   )
10
     STATE OF WASHINGTON                           )
11
                                                       NO.
                                                   )
12                            Plaintiff,           )
                                                   )   NOTICE OF REMOVAL OF
13         vs.                                     )   ACTION; UNDER 28 U.S.C. §
14                                                 )   1441, 1443 AND 1446
     CITY OF SUNNYSIDE, AL ESCALERA,               )
15   in his official and individual capacities,    )   (FEDERAL QUESTION)
16   MELISSA RIVAS, in her official and            )
     individual capacities; CHRISTOPHER            )   [From Yakima County
17   SPARKS, in his official and individual        )   Superior Court Cause
18   capacities; JOEY GLOSSEN, in his official     )    No. 20-2-00411-39]
     and individual capacities; and JAMES          )
19   RIVARD, in his official and individual        )   JURY TRIAL DEMANDED
20   capacities                                    )
                                                   )
21
                          Defendants.              )
22   ___________________________________           )
23
           COMES NOW the Petitioners, City of Sunnyside, Al Escalera, Melissa
24
25   Rivas, Christopher Sparks, Joey Glossen and James Rivard, by and through their

26   undersigned attorneys of record, Kirk A. Ehlis of Menke Jackson Beyer, LLP, and
27
     hereby request that this matter be removed to Federal Court.
28
29         The basis of removal to Federal Court is 28 U.S.C. § 1441, 1443 and 1446.
                                                                 MENKE JACKSON BEYER
30   NOTICE OF REMOVAL - 1                                           807 North 39th Avenue
                                                                      Yakima, WA 98902
                                                                    Telephone (509)575-0313
                                                                       Fax (509)575-0351
        Case 1:20-cv-03018-RMP       ECF No. 1    filed 02/06/20     PageID.2 Page 2 of 4

1
2            In support of removal, petitioners allege as follows:
3
             1.    Petitioners are defendants in the above referenced action.
4
5            2.    On or about February 5, 2020, the action was filed in Yakima County
6    Superior Court under Cause No. 20-2-00411-39, and is now pending in such court.
7
     Copies of the state court summons and complaint filed with Yakima County
8
9    Superior Court are attached to this petition as Exhibit “A”.
10
             3.    As counsel for defendants I have filed a Notice of Appearance in
11
12   Yakima County Superior Court. No further proceedings have been had in this

13   action in Yakima County Superior Court, other than the filing of the Notice of
14
     Appearance on behalf of the petitioners. This additional pleading is attached
15
16   hereto as Exhibit “B.”
17           5.    The above entitled action is a civil action for alleged Civil Rights
18
     violations pursuant to title 42 U.S.C. § 1983, the Fourteenth Amendment to the
19
20   United States Constitution, and the federal Fair Housing Act.
21
             6.    This Court has original jurisdiction of the above-entitled action
22
     pursuant to 28 U.S.C. § 1331 and the action therefore may be removed to this
23
24   Court pursuant to 28 U.S.C. §§ 1441 and 1443.
25
             7.    This petition is filed with this Court within thirty (30) days after
26
27   petitioners’ filing of the summons and complaint and defendants’ notice of the

28   same.
29
                                                                      MENKE JACKSON BEYER
30   NOTICE OF REMOVAL - 2                                               807 North 39th Avenue
                                                                          Yakima, WA 98902
                                                                        Telephone (509)575-0313
                                                                           Fax (509)575-0351
        Case 1:20-cv-03018-RMP          ECF No. 1   filed 02/06/20   PageID.3 Page 3 of 4

1
2          8.     All the defendants have joined in and are agreeable to this Notice of
3
     Removal as evidenced by the signature of their counsel below.
4
5          WHEREFORE, petitioners request that the above-entitled action be removed
6    from Yakima County Superior Court to this Court and that this matter be tried to a
7
     jury should it proceed to trial.
8
9          DATED this 6th day of February, 2020.
10
                                               s/KIRK A. EHLIS (WSBA #22908)
11                                             Attorneys for all Defendants
12                                             Menke Jackson Beyer, LLP
                                               807 North 39th Avenue
13                                             Yakima, Washington 98902
14                                             Telephone: (509) 575-0313
                                               Fax: (509) 575-0351
15                                             Email: kehlis@mjbe.com
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                                                      MENKE JACKSON BEYER
30   NOTICE OF REMOVAL - 3                                               807 North 39th Avenue
                                                                          Yakima, WA 98902
                                                                        Telephone (509)575-0313
                                                                           Fax (509)575-0351
        Case 1:20-cv-03018-RMP       ECF No. 1       filed 02/06/20   PageID.4 Page 4 of 4

1
2                              CERTIFICATE OF SERVICE
3
           I hereby certify that on February 6, 2020, I electronically served the
4
5    foregoing with the Clerk of the Court using the CM/ECF System which will send
6    notification of such filing to the following:
7
           Mitchell A. Riese, WSBA # 11947
8
           Mitchell.Riese@atg.wa.gov
9
           Neal Luna, WSBA # 34085
10
           Neal.Luna@atg.wa.gov.
11
12
     and I hereby certify that I have mailed by United States Postal Service the
13
14   document to the following non-CM/ECF participants:

15         None
16
17
18
19
20
21
22
23
24
25
26
27
28
29
                                                                       MENKE JACKSON BEYER
30   NOTICE OF REMOVAL - 4                                                807 North 39th Avenue
                                                                           Yakima, WA 98902
                                                                         Telephone (509)575-0313
                                                                            Fax (509)575-0351
